Exhibit 10.6
Fidelity National Financial, Inc.
Amended and Restated
2005 Omnibus Incentive Plan
Notice of Restricted Stock Grant
     You (the “Grantee”) have been granted the following award of restricted
Class A Common Stock (the “Restricted Stock”) of Fidelity National Financial,
Inc. (the “Company”), par value $0.0001 per share (the “Shares”), pursuant to
the Fidelity National Financial, Inc. Amended and Restated 2005 Omnibus
Incentive Plan (the “Plan”) and the terms set forth in the attached Restricted
Stock Award Agreement:

             
Name of Grantee:
         
Number of Shares of Restricted Stock Granted:
         
Effective Date of Grant:
    November 23, 2009    
Vesting:
    Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the Shares shall
vest and become free of the forfeiture provisions contained in the Restricted
Stock Award Agreement, with respect to one third of the shares on each
anniversary of the Effective Date of Grant.    

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that the Restricted Stock is granted under
and governed by the terms and conditions of the Plan and the attached Restricted
Stock Award Agreement, which are incorporated herein by reference, and that you
have been provided with a copy of the Plan and Restricted Stock Award Agreement.



          Grantee:
        (Name)    Date:
 
Address:
 

 
 
     

          Fidelity National Financial, Inc.
    By:                    



 



--------------------------------------------------------------------------------



 



Fidelity National Financial, Inc.
Amended and Restated
2005 Omnibus Incentive Plan
Restricted Stock Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK
     (a) Restricted Stock. On the terms and conditions set forth in the Notice
of Restricted Stock Grant, which is incorporated by reference, and this
Restricted Stock Award Agreement (the “Agreement”), the Company grants to the
Grantee on the Effective Date of Grant the Shares of Restricted Stock set forth
in the Notice of Restricted Stock Grant.
     (b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
     (a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries without Cause (as defined below), the Grantee
shall, for no consideration, forfeit to the Company the Shares of Restricted
Stock to the extent such Shares are subject to a Period of Restriction at the
time of such termination. If the Grantee’s employment or service as a Director
or Consultant, as the case may be, terminates due to the Grantee’s death or
Disability, or is terminated by the Company and its Subsidiaries without Cause,
while Shares of Restricted Stock are subject to a Period of Restriction, the
Period of Restriction with respect to such Shares shall lapse, and the Shares
shall vest and become free of the forfeiture and transfer restrictions described
in this Section 2, on the date of the Grantee’s termination of employment or
service.
          (i) The term “Cause” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Subsidiary
(monetarily or otherwise), as determined by the Company in its sole discretion,
(B) the Grantee’s conviction of, or pleading guilty or nolo contendere to, a
felony involving moral turpitude, or (C) the Grantee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Grantee is subject.
          (ii) The term “Disability” shall have the meaning ascribed to such
term in the Grantee’s employment agreement with the Company or any Subsidiary.
If the Grantee’s employment agreement does not define the term “Disability,” or
if the Grantee has not entered into an employment agreement with the Company or
any Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.

-2-



--------------------------------------------------------------------------------



 



     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Sections 2(d) and 4(b) hereof, upon lapse
of the Period of Restriction, the Grantee shall own the Shares that are subject
to this Agreement free of all restrictions otherwise imposed by this Agreement.
     (d) Holding Requirement Following Period of Restriction. If and when the
Grantee is an Officer (as defined in Rule 16a-1(f) of the Exchange Act) or holds
the title of President — Eastern Operations, President — Western Operations,
President — Agency Operations, or Chief Legal Officer of Fidelity National
Financial, Inc. during the six month period following the date the Shares
vested, the Grantee may not sell, assign, pledge, exchange, hypothecate or
otherwise transfer, encumber or dispose of fifty percent (50%) of any vested
Shares of Restricted Stock during such six month period; provided, however, that
this Section 2(d) shall not prohibit the Grantee from exchanging or otherwise
disposing of Shares in connection with a Change in Control or other transaction
in which Shares held by other Company shareholders are required to be exchanged
or otherwise disposed.
SECTION 3. STOCK CERTIFICATES
     As soon as practicable following the grant of Restricted Stock, the Shares
of Restricted Stock shall be registered in the Grantee’s name in a restricted
book-entry account at the Company’s transfer agent. Grantee shall have no
dividend rights but will have all other rights of a holder of Shares, including
the right to vote (or to execute proxies for voting) such Shares. Unless
otherwise determined by the Committee, if all or part of a dividend in respect
of the Restricted Stock is paid in cash or Shares or any other security issued
by the Company, such cash or Shares or other securities shall be held by the
Company subject to the same restrictions as the Shares of Restricted Stock in
respect of which the dividend was paid and shall be paid or distributed within
thirty (30) days of vesting of such Shares of Restricted Stock.
SECTION 4. MISCELLANEOUS PROVISIONS
     (a) Acknowledgements. The Grantee hereby acknowledges that he or she has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their respective terms and conditions. The Grantee acknowledges that
there may be tax consequences upon the vesting or transfer of the Restricted
Stock and that the Grantee should consult an independent tax advisor.

-3-



--------------------------------------------------------------------------------



 



     (b) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA taxes) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Grantee’s FICA taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense. Such election shall be irrevocable, made in
writing and signed by the Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
     (c) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.
     (d) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
     (e) Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Plan, this Agreement or the Notice of Restricted Stock
Grant to be governed by or construed in accordance with the substantive law of
another jurisdiction.
     (f) Arbitration. Subject to Article 3 of the Plan, any dispute or claim
arising out of or relating to the Plan, this Agreement or the Notice of
Restricted Stock Grant shall be settled by binding arbitration before a single
arbitrator in Jacksonville, Florida and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Notice of Restricted Stock Grant,
provided that all substantive questions of law shall be determined in accordance
with the state and Federal laws applicable in Florida, without regard to
internal principles relating to conflict of laws.
     (g) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.

-4-



--------------------------------------------------------------------------------



 



     (h) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (i) References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.
     (j) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

-5-